FILED

MAR 2 6 2012
UNITED STATES DISTRICT COURT
FoR THE DISTRICT oF COLUMBIA c%'gr'§é g §;=»g;r':i)rt;¥a
)
Charleston E. Whitley, )
)
Plaintiff, )
)
v. ) Civil Action No. r

, 12 visa
Fannie Mae, )
)
Dcfendant. )
)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Cz'ralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a District of Columbia resident suing Fannie Mae to "remove Dept. Justice

Mortgage Lien to my home Dumbarton Oaks Mansion . . . ." Compl. at 1. The complaint

Opinion.

  

 

United §tates District r.ludge

Date: March § , 2012